COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


TERESA LEWIS
                                           MEMORANDUM OPINION *
v.   Record No. 1121-99-2                      PER CURIAM
                                            NOVEMBER 30, 1999
FREDERICKSBURG DEPARTMENT
 OF SOCIAL SERVICES


       FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                    John W. Scott, Jr., Judge

           (John C. Harris; J. C. Harris Law Office, on
           brief), for appellant.

           (Timothy W. Barbrow; Joseph A. Vance, IV;
           Joseph A. Vance, IV & Associates, on brief),
           for appellee.


     Teresa Lewis (Lewis) appeals the decision of the circuit

court terminating her parental rights to her three children,

Antonio Lewis, Shakela Lewis, and Ervin Lewis.    Lewis contends

that the Fredericksburg Department of Social Services (DSS) failed

to prove by clear and convincing evidence that Lewis is not

reasonably likely to correct or eliminate the conditions that

resulted in the abuse of her children so as to allow their safe

return to her.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     "The preservation of the family, and in particular the

parent-child relationship, is an important goal for not only the

parents but also government itself."    Weaver v. Roanoke Dep't of

Human Resources, 220 Va. 921, 926, 265 S.E.2d 692, 695 (1980).

"When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Dev., 13 Va.

App. 123, 128, 409 S.E.2d 460, 463 (1991).   "In matters of a

child's welfare, trial courts are vested with broad discretion

in making the decisions necessary to guard and to foster a

child's best interests."   Farley v. Farley, 9 Va. App. 326, 328,

387 S.E.2d 794, 795 (1990).   On appeal, we presume that the

trial court "thoroughly weighed all the evidence, considered the

statutory requirements, and made its determination based on the

child's best interests."   Id. at 329, 387 S.E.2d at 796.    We

view the decision in the light most favorable to DSS as the

party prevailing below, and its evidence is afforded all

reasonable inferences fairly deducible therefrom.    See Logan, 13

Va. App. at 128, 409 S.E.2d at 463.    The trial court's judgment,

"when based on evidence heard ore tenus, will not be disturbed




                               - 2 -
on appeal unless plainly wrong or without evidence to support

it."    Id. (citation omitted).

       The children were removed from Lewis' custody in September

1996, after the behavior of the youngest child raised concerns

that he had been sexually abused.     Further investigation

demonstrated that both Ervin and Shakela showed physical,

emotional, and behavioral indications of long term sexual abuse.

Lewis' brother and his girlfriend lived with the family at the

time the children were removed, and some evidence indicated that

the brother sexually abused the children.     However, the

perpetrator was never identified.     Evidence also established

that the brother was physically abusive to Antonio.      All three

children were found to be neglected and abused, as they were

also subjected to physical abuse and neglect.     The finding of

abuse suffered by the children was not contested.

       Under Code § 16.1-283(B), the parental rights of parents of

abused children may be terminated if the court finds by clear

and convincing evidence that it is in the best interests of the

children and that:

            1. The neglect or abuse suffered by such
            [children] presented a serious and
            substantial threat to [their] life, health
            or development; and
            2. It is not reasonably likely that the
            conditions which resulted in such neglect or
            abuse can be substantially corrected or
            eliminated so as to allow the [children's]
            safe return to [their] parent or parents


                                  - 3 -
             within a reasonable period of time. In
             making this determination, the court shall
             take into consideration the efforts made to
             rehabilitate the parent or parents by any
             public or private social, medical, mental
             health or other rehabilitative agencies
             prior to the [children's] initial placement
             in foster care.

Code § 16.1-283(B)(1) and (2).    Proof that "[t]he parent or

parents, without good cause, have not responded to or followed

through with appropriate, available and reasonable

rehabilitative efforts on the part of social, medical, mental

health or other rehabilitative agencies designed to reduce,

eliminate or prevent the neglect or abuse" is prima facie

evidence of the conditions set out in Code § 16.1-283(B)(2).

     The record demonstrates that the children had special needs

due to their history of abuse.    They required a highly

structured environment and cooperation among their counselors,

caregivers, and teachers.    Their counselor, Mary Elizabeth

McGhee, testified that she was concerned for their welfare if

they were in an environment of inadequate supervision or

structure.

     The goal of the initial foster care plan was to return the

children to the parents.    Under that plan, Lewis was required to

take several classes, including one focusing on parenting skills

and one on the traumatic effects of sexual abuse on children; to

undergo a psychological evaluation and individual counseling; to



                                 - 4 -
obtain full-time employment; and to locate and maintain

independent housing, particularly ensuring the children's safety

by removing other adults from the home.

        Georgette Cromartie was a parent education coordinator who

taught the parenting skills class that Lewis took.    Cromartie

expressed concern that Lewis failed to implement the information

she received in the classes.    Lewis also failed to recognize her

need to adequately supervise and protect the children.

Cromartie expressed particular concern that Timothy Baker, the

children's father, and Lewis continued to live with other

adults, including people whom they did not know.    She testified

also that the children had heightened needs because of their

abuse and required a greater amount of supervision.    It was

crucial that the children have a safe and stable environment.

        Dr. Susan Rosebro conducted two parent competency

evaluations of Lewis, one in March 1998 and one in September

1998.    The re-evaluation was done after Lewis completed both the

parenting and the sexual abuse classes and participated in

individual counseling.    Rosebro noted that, despite the

instruction Lewis had received, she failed to respond

appropriately when asked what behavior might indicate a child

was sexually abused.    Rosebro also observed that, when Lewis

discussed with the children the sexual abuse that had occurred,

Lewis minimized what had occurred, rephrased the children's


                                 - 5 -
complaint, and failed to acknowledge any responsibility for not

protecting the children.    Rosebro subsequently discussed with

Lewis the significance of what the children had reported, and

urged Lewis to call her DSS social worker immediately.    Lewis

expressed no urgency to speak with her social worker, and, in

fact, failed to call or appear at her appointment the following

week.    Rosebro also noted that, while Lewis played well with the

children, she failed to set limits on their behavior.    Rosebro

also met with the children, who expressed concern about Lewis'

ability to protect them.

        The goal of the foster care plan was changed to adoption in

February 1998.    Baker and Lewis were evicted in September 1998

for nonpayment of rent.    At the time they were evicted, they

were residing with people they did not know.    By the February

1999 hearing, Lewis testified that she and Baker rented a

bedroom in the house of an older woman and her

thirty-nine-year-old godson.    Lewis admitted she did not know

the godson.    Lewis testified that she would find a new place to

live with her children if they were returned to her custody.

        Lewis participated in the classes and counseling required

under the foster care plans.    Despite receiving training and

counseling, however, Lewis failed to respond in a meaningful way

to the underlying problem of the children's sexual abuse or to

implement the training she received so as to ensure the safety


                                 - 6 -
of her children if they were returned to her custody.

Therefore, evidence in the record supports the finding of the

trial court that DSS proved by clear and convincing evidence

that it was not reasonably likely that the conditions which

resulted in the children's neglect and abuse were substantially

corrected or eliminated so as to allow their safe return to

Lewis' custody.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                              - 7 -